DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see p. 6-8, filed 12/8/2021, with respect to Claims 1-28 have been fully considered in view of the amendments and are persuasive. The 35 U.S.C. 103(a) rejections of Claims 1-18 have been withdrawn.
Applicant argues that “due to the fact that selecting in Tripathi is based on the score of the presentation template, and that searching in the claimed invention is based on the product line search path and the information on the first rendering template as defined in amended claim 1, the score of the presentation template does not correspond to the product line search path and the information on the first rendering template as defined in amended claim 1.” (Remarks, p. 7)
In reply, the Examiner agrees.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowed for reasons given in Applicant's remarks on 12/8/2021 and also discussed in the Response to Arguments section above. The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 1. Independent Claims 7 and 13 are each similar in scope to Claim 1, and therefore also contain allowable subject matter. Dependent claims depend from these independent Claims, and therefore also contain allowable subject matter.
The closest prior art (Tripathi) teaches selecting a rendering template based on a category of the content to be rendered, information of a device, and content stored on a server. However, the closest art fails to teach “searching for the first rendering template according to a product line search path and the information on the first rendering template, wherein the product line search path is generated according to the information on the server, a template type, and a template version, and rendering the content to be rendered with the first rendering template.” in combination with the remaining aspects of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611